PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/365,596
Filing Date: 26 Mar 2019
Appellant(s): Bell Sports, Inc.



__________________
Amardeep S. Grewal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 9, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated September 9, 2021 from which the appeal is taken have been modified by the Advisory Action dated November 23, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 2, 13, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Halldin (US 20130042397).
Claim(s) 5, 15, and 19 is/are rejected under 35 U.S.C. 103 as obvious over Halldin (US 20130042397).
Claim(s) 3, 4, 6-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halldin (US 20130042397) in view of Hall (US 20180092424).
	The examiner has included a rejection of claims 1, 2, 13, 14, and 20 as rejected under 35 USC §102(a)(1).  As this changes the statutory basis from 35 USC §103 to 35 USC §102 but relies on the same teachings, per MPEP 1203(a)(II) this does not constitute a new ground of rejection.  Appellant has essentially treated the Final Rejection as a 102/103 rejection and has split out the motivation section separately (Section 5), so the response to arguments remain the same.
	The updated rejection follows below:
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 13, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as obvious over Halldin.
Regarding claim 1, Halldin describes a helmet (see Fig. 2) for protecting the head of a user, the helmet comprising: 
at least one liner (shell 1 and energy absorbing layer 2) comprising an outer shell (shell 1) and an energy management layer (energy absorbing layer 2), the energy management layer (2) comprising an inner surface (see annotated Fig. 2 below) and a lower edge (see annotated Fig. 2 below) surrounding the inner surface at a helmet opening (opening through which the head is inserted) configured to receive the head of the user; 
at least two coupling points (fixing members 4b-4d into female part 12) located on the inner surface proximal to the lower edge (see Fig. 2 showing location of fixing part 4b); 
at least one flexible forehead strap (attachment device 3) following the lower edge of the energy management layer (2) and inwardly offset from the inner surface (see Fig. 2); 
at least two prongs (fixing members 4a-4d) each prong comprising a stem and a head (see annotated Fig. 15 below), the head having a larger cross-section than a cross-section of the stem (see Fig. 15), wherein each stem is attached to and projects away from the flexible forehead strap (3) towards the inner surface and the head couples with the inner surface at a coupling point of the at least two coupling points (see Fig. 15); 
a continuous gap (gap shown in various figures between strap and the layer 2 and in Fig. 2 below) between the inner surface and the at least one flexible forehead strap extending around an entirety of the lower edge, the continuous gap being a flexible gap configured to extend between a maximum size and a smaller size (see change in gap between maximum size of Fig. 2, and smaller size in Fig. 3) via movement of each stem out of and into a flexible entrance (see annotated Fig. 15 below) of each coupling point without decoupling the head from the inner surface (there is a gap between the head of the male part and the cavity of the female part, the male part is fully capable of entering further into the female part into the gap thereby changing the distance that the strap is to the absorbing layer 2) to thereby allow the flexible forehead strap to float relative to the helmet (the strap floats inasmuch as claimed); and 
an adjustable connector (adjustment device 6) coupled to each end of the at least one flexible forehead strap and configured to adjust a perimeter of the at least one flexible forehead strap, wherein the adjustable connector comprises a knob (see Fig. 6) that decreases the perimeter when rotated in a first direction and increases the perimeter when rotated in a second direction different from the first direction (para. 0045).
In an alternative interpretation Halldin does not explicitly describe that a gap is formed via movement of the stem out of and into a flexible entrance of each coupling point without decoupling the head from the inner surface to thereby allow the flexible forehead strap to float relative to the helmet.
Halldin does depict a gap between the head 28 and female portion 12 as shown below.  Furthermore, the elastic female part 12 is described as elastic (para. 0061) such that movement by the head 28 within the part 12 would appear to not be restricted.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the female part 12 to include a gap (although it appears that this gap may already exist) in order to permit the head to be inserted without the necessity of exact precision between the head 28 shape and size and the part 12 shape and size. 


    PNG
    media_image2.png
    600
    511
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    307
    349
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    600
    710
    media_image4.png
    Greyscale

Regarding claim 2, the helmet of Halldin includes, wherein a length of each stem is greater than a depth of each flexible entrance and the stem is slidably coupled within the flexible entrance (see annotated Fig. 15 above, prong is detachably coupled, para. 0061, and therefore the stem is able to slide out of the flexible entrance).

Regarding claim 13, Halldin describes a helmet (see Fig. 2) for protecting the head of a user, the helmet comprising: at least one helmet liner (shell 1 and energy absorbing layer 2) comprising an outer shell (shell 1) and an energy management layer (energy absorbing layer 2), the energy management layer (2) comprising an inner surface (see annotated Fig. 2 above) and a lower edge (see annotated Fig. 2 above) surrounding the inner surface at a helmet opening (opening through which the head is inserted) configured to receive the head of the user; at least two coupling points (fixing members 4c-4d into female part 12) located on the inner surface proximal to the lower edge (see Fig. 2 showing location of fixing part 4b); at least one flexible forehead strap (attachment device 3) following the lower edge of the energy management layer (2), inwardly offset from the inner surface (see Fig. 2), and coupled to the inner surface at the at least two coupling points; 
at least two prongs (fixing members 4a-4d into female part 12) each comprising a stem and a head (see Fig. 15 above), the head having a larger cross-section than a cross-section of the stem (see Fig. 15), wherein each stem is attached to and projects away from the at least one flexible forehead strap towards the inner surface (each stem extends from 3 and toward 2) and each head couples with the inner surface at a coupling point of the at least two coupling points (each head couples to female part 12);
at least two flexible entrances (see annotated Fig. 15, each prong is associated with its own flexible entrance) located on the at least two coupling points (the opening is the flexible entrance) and configured to receive the at least two prongs (see Fig. 15), wherein each flexible entrance is configured to expand to a size large enough to allow the head of a corresponding prong to pass through the flexible entrance and to subsequently restrict to a size smaller than a largest dimension of the head after the head has passed through the flexible entrance (described as a snap fixation, when enough force is subjected it can detach, para. 0061);
and a continuous gap (gap shown in various figures between strap and the layer 2 and in Fig. 2 above) between the inner surface and the at least one flexible forehead strap (3) at each of the at least two coupling points, the continuous gap being a flexible gap (material described as elastic, para. 0061) configured to extend between a maximum size and a smaller size in response to movement of at least one head within at least one coupling point (there is a gap between the head of the male part and the cavity of the female part, the male part is fully capable of entering further into the female part into the gap thereby changing the distance that the strap is to the absorbing layer 2, movement by the head, even to a small degree, would thereby change the distance of the continuous gap because the forehead strap 3 is directly connected to the prong) when fitting the at least one flexible forehead strap to the head of the user (the gap is fully capable of increasing or decreasing while fitting the forehead strap onto the user, this depends on what the user is doing during fitting, which could include pressing or pulling again the helmet).
In an alternative interpretation the helmet of Halldin does not explicitly describe that the continuous gap being a flexible gap configured to extend between a maximum size and a smaller size in response to movement of at least one head within at least one coupling point when fitting the at least one flexible forehead strap to the head of the user.
Halldin does depict a gap between the head 28 and female portion 12 as shown above.  Furthermore, the elastic female part 12 is described as elastic (para. 0061) such that movement by the head 28 within the part 12 would appear to not be restricted by the flexible entrance to the female part 12.  Movement by the head, even to a small degree, would thereby change the distance of the continuous gap because the forehead strap 3 is directly connected to the prong.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the female part 12 to include a gap (although it appears that this gap may already exist) in order to permit the head to be inserted without the necessity of exact precision between the head 28 shape and size and the part 12 shape and size. 
Regarding claim 14, the helmet of Halldin as modified includes wherein a length of the stem is greater than a depth of the flexible entrance and a portion of the length of the stem (portion 4) is configured to remain outside of the flexible entrance (see Fig. 15).
Regarding claim 20, the helmet of Halldin as modified includes an adjustable connector (adjustment device 6) coupled to the at least one flexible forehead strap (3) and configured to adjust a perimeter of the at least one flexible forehead strap (para. 0051).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 15, and 19 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Halldin.
Regarding claim 5, the helmet of Halldin describes the limitations of claim 5, but does not explicitly describe the continuous gap having a width measuring within a range of 1/16 inches to 1/4 inches. 
Halldin does describe that the gap between the energy absorbing layer and attachment device could vary from practically nothing, to a substantial distance (para. 0062).  Halldin does not explicitly describe selecting the particular width as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be within a range of 1/16 inches to 1/4 inches in order to optimize the absorption of the helmet.  For example, by making the gap larger a greater amount of the force would be absorbed by the fixation members prior to absorption by the energy absorbing layer 2.  This space could be optimized based on the desired absorption of the helmet which may be based on the type of activity the helmet is used for. 

Regarding claim 15, the helmet of Halldin as modified describes a coupling point gap separating the inner surface from the flexible forehead strap at each coupling point (see annotated Fig. 2 above depicting gap, see also annotated Fig. 15 showing gap between 3 and 2 at the location of 4).
Halldin does not explicitly describe the coupling point gap having a width measuring at least 1/16 inch.
Halldin does describe that the gap between the energy absorbing layer and attachment device could vary from practically nothing, to a substantial distance (para. 0062).  Halldin does not explicitly describe selecting the particular width as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be greater than 1/16 inches in order to optimize the absorption of the helmet.  For example, by making the gap larger a greater amount of the force would be absorbed by the fixation members prior to absorption by the energy absorbing layer 2.  This space could be optimized based on the desired absorption of the helmet which may be based on the type of activity the helmet is used for. 
Regarding claim 19, the helmet of Halldin as modified describes the limitations of claim 11 but does not explicitly describe the coupling point gap having a width measuring 1/4 inch or less.  
Halldin does describe that the gap between the energy absorbing layer and attachment device could vary from practically nothing, to a substantial distance (para. 0062).  Halldin does not explicitly describe selecting the particular width as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be within a range of 1/16 inches to 1/4 inches in order to optimize the absorption of the helmet.  For example, by making the gap larger a greater amount of the force would be absorbed by the fixation members prior to absorption by the energy absorbing layer 2.  This space could be optimized based on the desired absorption of the helmet which may be based on the type of activity the helmet is used for. 
Claims 3, 4, 6-9, 11, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halldin in view of Hall (US 20180092424).
Regarding claim 3, the helmet of Halldin describes the limitations of claim 3, but does not explicitly describe a first of the at least two coupling points being located in a right front portion of the inner surface and a second of the at least two coupling points being located in a left front portion of the inner surface.
In related art, Hall describes a helmet with a lining attached in the front left and front right of the inner portion via posts 92 and corresponding receptacles 94 (see Fig. 13, and description of receptacles in para. 0052).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Halldin to include additional posts in the front left and front right and/or to rearrange the posts to be in the front left and front right in order to absorb additional impact as the frontal area may be more likely to experience an impact depending on the helmet being utilized. 
Regarding claim 4, the helmet of Halldin includes the limitations of claim 4 but does not explicitly describe wherein the at least two coupling points comprise two pairs of coupling points, a first pair of coupling points located in a right front portion of the inner surface and a second pair of coupling points located in a left front portion of the inner surface; and wherein the at least two prongs comprise two pairs of prongs located on the at least one flexible forehead strap and positioned to couple with the two pairs of coupling points.  
In related art, Hall describes a helmet that includes two pairs of prongs 92, located at the left front and right front portions of the inner surface (see Fig. 13) and thus two pairs of receptacles 94 (see Fig. 13 and description of receptacles 94 in para. 0052).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Halldin to include the additional prongs and receptacles of Hall to provide additional impact absorption to the helmet and to further secure the liner to the energy absorption layer and to include additional posts in the front left and front right and/or to rearrange the posts to be in the front left and front right in order to absorb additional impact as the frontal area may be more likely to experience an impact depending on the helmet being utilized.

Regarding claim 6, Halldin describes a helmet (see Fig. 2) for protecting the head of a user, the helmet comprising: 
at least one liner (shell 1 and energy absorbing layer 2) comprising an outer shell (shell 1) and an energy management layer (energy absorbing layer 2), the energy management layer (2) comprising an inner surface (see annotated Fig. 2 above) and a lower edge (see annotated Fig. 2 above) surrounding the inner surface at a helmet opening (opening through which the head is inserted) configured to receive the head of the user; 
coupling points (female part 12, for each prong, see Fig. 15) located on the inner surface adjacent the lower edge (at locations 4b- 4d);
at least one flexible forehead strap (attachment device 3) following the lower edge of the energy management layer (2), inwardly offset from the inner surface (see Fig. 2), and coupled to the inner surface at the coupling points (see Fig. 15) via prongs (4b-4d); 
a coupling point gap (see Fig. 2 above) separating the inner surface from the flexible forehead strap (3) at each coupling point being a flexible gap configured to extend between a maximum size and a smaller size (see change in gap between maximum size of Fig. 2, and smaller size in Fig. 3) based upon a position of each pair of prongs within each pair of flexible entrances (there is a gap between the head of the male part and the cavity of the female part, the male part is fully capable of entering further into the female part into the gap thereby changing the distance that the strap is to the absorbing layer 2, movement by the head, even to a small degree, would thereby change the distance of the continuous gap because the forehead strap 3 is directly connected to the prong), and 
an adjustable connector (adjustment device 6) coupled to the at least one flexible forehead strap and configured to adjust a perimeter of the at least one flexible forehead strap (para. 0051).
Halldin does not explicitly describe that the coupling points and prongs are in pairs along the lower edge. 
In related art, Hall describes a helmet that includes two pairs of prongs 92, located at the left front and right front portions of the inner surface (see Fig. 13) and thus two pairs of receptacles 94 (see Fig. 13 and description of receptacles 94 in para. 0052).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Halldin to include the additional prongs and receptacles of Hall to provide additional impact absorption to the helmet and to further secure the liner to the energy absorption layer and to include additional posts in the front left and front right and/or to rearrange the posts to be in the front left and front right in order to absorb additional impact as the frontal area may be more likely to experience an impact depending on the helmet being utilized.
In an alternative interpretation, the helmet of Halldin does not explicitly describe that the gap changes based upon a position of each pair of prongs within each pair of flexible entrances.
Halldin does depict a gap between the head 28 and female portion 12 as shown above.  Furthermore, the elastic female part 12 is described as elastic (para. 0061) such that movement by the head 28 within the part 12 would appear to not be restricted by the flexible entrance to the female part 12.  Movement by the head, even to a small degree, would thereby change the distance of the continuous gap because the forehead strap 3 is directly connected to the prong.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the female part 12 to include a gap (although it appears that this gap may already exist) in order to permit the head to be inserted without the necessity of exact precision between the head 28 shape and size and the part 12 shape and size. 
Regarding claim 7, the helmet of Halldin includes wherein each prong in the at least two pairs of prongs (fixing members 4c-4d into female part 12, and as modified includes the pairs of prongs from Hall) comprises a stem and a head (see Fig. 15 above), and wherein each stem is slidably coupled with a corresponding flexible entrance (detachably coupled to via snap fixation, para. 0061 and thus the stem can slide) and a portion of the stem is configured to remain outside of the flexible entrance (see Fig. 15). 
Regarding claim 8, the helmet of Halldin as modified describes a first of the at least two pairs of coupling points (receptacles 94 of Hall) being located in a right front portion of the inner surface and a second of the at least two pairs of coupling points being located in a left front portion of the inner surface (receptacles of Hall, see Fig. 13 and description of receptacles in para. 0052).
Regarding claim 9, the helmet of Halldin as modified includes each prong in the at least two pairs of prongs (fixation devices 4c-4d) comprises a stem and a head (see annotated Fig. 15 above), the head comprising a larger cross-section than a cross-section of the stem (see Fig. 15), wherein the stem is attached to and projects away from the at least one flexible forehead strap (3) towards the inner surface and the head couples with the inner surface at a corresponding coupling point of the at least two pairs of coupling points (12).
Regarding claim 11, the helmet of Halldin as modified describes the limitations of claim 11 but does not explicitly describe the width of the coupling point gap measures 1/4 inch or less.  
Halldin does describe that the gap between the energy absorbing layer and attachment device could vary from practically nothing, to a substantial distance (para. 0062).  Halldin does not explicitly describe selecting the particular width as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be 1/4 inches or less in order to optimize the absorption of the helmet.  For example, by making the gap larger a greater amount of the force would be absorbed by the fixation members prior to absorption by the energy absorbing layer 2.  This space could be optimized based on the desired absorption of the helmet which may be based on the type of activity the helmet is used for. 
Regarding claim 12, the helmet of Halldin as modified describes wherein the adjustable connector (6) comprises a knob that decreases the perimeter when adjusted in a first direction and increases the perimeter when adjusted in a second direction different from the first direction (para. 0051).  

Regarding claim 16, the helmet of Halldin as modified describes the limitations of claim 16, but does not explicitly describe a first of the at least two coupling points being located in a right front portion of the inner surface proximal to the lower edge and a second of the at least two coupling points being located in a left front portion of the inner surface proximal to the lower edge, wherein the at least two coupling points are proximal to a helmet wearer's head temples when in use. 
In related art, Hall describes a helmet with a lining attached in the front left and front right of the inner portion via posts 92 and corresponding receptacles 94 (see Fig. 13, and description of receptacles in para. 0052) such that the coupling points would be proximal to a helmet wearer’s head temples when in use.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the helmet of Halldin to include additional posts in the front left and front right and/or to rearrange the posts to be in the front left and front right in order to absorb additional impact as the frontal area may be more likely to experience an impact depending on the intended use of the helmet being utilized. 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 USC §112(a) rejections of claims 7-10 are withdrawn per the amendment of November 9, 2021.  
(2) Response to Argument
I.  Appellant argues that Halldin fails to disclose, teach, or suggest the feature of “the continuous gap being a flexible gap configured to extend between a maximum size and a smaller size via movement of each the stem out of and into a flexible entrance of each coupling point without decoupling the head from the inner surface to thereby allow the flexible forehead strap to float relative to the helmet” as recited in independent claim 1.
	Appellant argues that the Examiner’s mapping of the limitation is improper because “it relies on disparate sections of Halldin without any rationale as to why one of skill in the art would combine these separate teachings” (Brief, p. 7, ll. 19-20).  The Examiner respectfully disagrees.  The examiner does not propose “combining” any teachings, but rather utilizes separate areas of the reference to show different limitations.  Appellant has shown no area where the Examiner “combines” teachings, but rather includes this single line without any explanation.  
	(A) Appellant argues that Halldin does not include “the continuous gap being a flexible gap configured to extend between a maximum size and a smaller size”.
	As recited in the Final Rejection (p. 9, ll. 16-17, any mention of “Final Rejection” refers to the Final Rejection of September 9, 2021), the helmet of Halldin depicts that there is a gap between the strap and the absorbing member.  This gap can be minimized during an impact such that the stems 4a move (see Figs. 2 to 3), or by the head of the prong moving into a gap between the prong and the (see Fig. 15).  
	Appellant argues that there is no gap between the absorbing member 2, and the strap 3 because the specification of Halldin is silent regarding a gap between the two surfaces (Brief, p. 8, ll. 7-8).  However, as discussed in the Final Rejection (p. 3, l. 9) drawings may be utilized to the extent they show the feature (See MPEP 2125).  The Examiner submits that the figures support the Examiner’s interpretation as will be explained below.
	Appellant argues that the gap is filled with layers of low friction material (Brief, p. 8, ll. 16-17).  This is not supported by the disclosure of Halldin which states that the low friction material may be “fixated to or integrated in” either the absorbing layer 2 or the attachment device 3 (Halldin, para. 0042).  There is no disclosure that the facilitator extends from the absorbing layer 2 to the attachment device 3, rather, the disclosure supports that there is a gap between the two components.  This is supported by the entirety of the disclosure.  
	First, in the sectional views there is no cross-hatching in the area of the gap.  See Figs. 1-4, 6-9, 10-12, and 15.  Indeed, when something is placed within the gap, Halldin depicts the component.  See Figs. 13 and 14 as well as Fig. 11 which shows a component 24 crossing over the gap.
	Second, in Fig. 3 the helmet is impacted and compresses the absorbing layer 2 towards the attachment device 3.  This causes the fixation members 4a and 4b to bend which permits the absorbing layer 2 to move closer to the attachment device 3.  If the gap were “filled with layers” of low friction material as proposed by Appellant, then the helmet would not be permitted to compress and twist as shown in Fig. 3.

    PNG
    media_image5.png
    434
    551
    media_image5.png
    Greyscale

	Third, Halldin recites “[a]ccording to the embodiment shown in Fig. 1 the sliding facilitator 5 is fixated to or integrated in the energy absorbing layer 2” (para. 0042, emphasis added) or that the facilitator could be provided on or integrated with the attachment device 3 (para. 0042).  If the facilitator is integrated in the absorbing layer, then the absorbing layer defines the bounds of both the facilitator and the absorbing layer.  As shown in Fig. 1, the absorbing layer is spaced from the attachment device 3.
	Fourth, Halldin depicts in Fig. 4 when the fixation member breaks that there is no end of the sliding facilitator.  That is, if the sliding facilitator were as Appellant proposes there would be a line indicating the end of the facilitator between the attachment device 3 and the absorbing layer 2.  As shown in the annotated Fig. 4 below, no such line exists.  That is because the sliding facilitator does not extend between the attachment device 3 and the energy absorbing layer 2. 

    PNG
    media_image6.png
    568
    765
    media_image6.png
    Greyscale

	Finally, Halldin also recites that the sliding facilitator could be “a powder material which could be infused with a lubricant” (para. 0042).  It is unclear how in Appellant’s interpretation such a material would fill a gap.  This, again, is because Appellant’s interpretation does not correspond with the disclosure of Halldin.
	Appellant next argues that it is unclear “how a sliding facilitator could ‘facilitate’ any sliding if it were not in contact with both surfaces, thereby precluding the possibility of any gap.” (Brief, page 9, lines 1-3).
	Initially, this is merely attorney argument and is not supported by the disclosure of Halldin.  Additionally, there is no need for the facilitator to be in contact with both surfaces at all times, but rather when the helmet is impacted and the absorbing layer and attachment device contact one another the components can slide with respect to each other.  This is supported by the Halldin in para. 0013 reproduced below:

“During an impact, the energy absorbing layer acts as an impact absorber by compressing the energy absorbing layer and if an outer shell is used, it will spread out the impact energy over the shell. The sliding facilitator will allow sliding between the attachment device and the energy absorbing layer allowing for a controlled way to absorb the rotational energy otherwise transmitted to the brain.”

Next, Appellant argues that “using the Examiner’s logic, it could be argued that the inner strap (3) shown in Halldin is not actually a strap, but rather just pieces of rigid material with gaps between them, or that the suspension member (4a) is actually hollow.” (Brief, p. 9, ll. 5-7).
	Appellant’s argument is not commensurate with the disclosure.  While perhaps someone could “argue” these points, these points would be quickly refuted.  Initially, components that are not cut do not include hatching (see MPEP 608.02(V)) and therefore the straps 3 and suspension member 4a in the Fig. 2 of Halldin are not cut and it would be improper to include hatching.  As there is nothing cut in the gap between the attachment device 3 and absorbing member 2, any hatching would be improper.  Furthermore, there is no support that the strap is hollow (see Fig. 5, para. 0045 describing the structure of the attachment device).  The argument that the suspension member 4a is actually hollow does not follow the disclosure that states that the fixation member deforms in an elastic, semi-elastic or plastic way and that they are adapted to be fixated to the attachment device and absorbing layer such that the components are not merely blank spaces (Halldin, para. 0043).  Furthermore, if the fixation members had a hollow interior and the members were cut, cross-hatching would be required on the edges.  No such cross-hatching is provided.  The examiner submits that context and critical thinking are requirements when viewing a figure.  As shown above, the existence of a gap between the attachment device 3 and absorbing layer 2 is supported by the disclosure.
	If the Board does not agree with the Examiner’s interpretation and states that the facilitator extends from the absorbing member 2 to the attachment device 3, then the Examiner submits that there is no need that the “gap” be an air gap, but rather just a spacing.  It is clear that the absorbing layer 2 is spaced from the attachment device 3 thus forming a “gap” between the two components, even if the gap is filled with something.
	If the Board still does not agree with this interpretation, the Board should make a different rejection in view the non-patent literature included in the Final Rejection of September 9, 2021(reproduced below) that includes a MIPS helmet (the same style as Halldin, see Assignee name, para. 0065, and title of video) that depicts a gap between the absorbing layer and the attachment device.  Such a gap would be obvious to include to provide easier accommodation for the user’s head.  That is, if there were no gap between the strap and the absorbing layer, adjustment of the strap would be impossible for people with smaller heads because the strap length would be fixed as the size of the absorbing layer.

    PNG
    media_image7.png
    426
    745
    media_image7.png
    Greyscale
  
As noted above, the examiner has included a rejection of claims 1, 2, 13, 14, and 20 as rejected under 35 USC §102(a)(1) or in the alternative under 35 USC §103.  As this is changing the statutory basis from 35 USC §103 to 35 USC §102 but relies on the same teachings, per MPEP 1203(a)(II) this does not constitute a new ground of rejection.
The only difference is that the Examiner submits that Halldin does depict that the flexible gap is configured to extend between a maximum size and a smaller size via movement of each stem out of and into a flexible entrance of each coupling point without decoupling the head from the inner surface to thereby allow the flexible forehead strap to float relative to the helmet.  For the sake of argument, the Examiner still maintains the §103 rejection regarding a modification of the Fig. 15 embodiment to include a gap which is addressed in section 5 below.
	(B) Appellant argues that Halldin fails to disclose the flexible gap being “configured to extend between a maximum size and a smaller size via movement of each the [sic] stem out of and into a flexible entrance of each coupling point without decoupling the head from the inner surface to thereby allow the flexible forehead strap to float relative to the helmet”
In the Final Rejection, the Examiner modified the Fig. 15 to include a gap in an effort to advance prosecution.  Appellant argues the modification only in section 5, and which the Examiner addresses below in the same section.  
As shown in Fig. 15 there is a gap between the male part 28 and female part 12.  The female part and male part are both described as elastic (para. 0061).  The claim requires that the flexible gap be “configured to” extend between a maximum and smaller size.  Because the components are described as elastic and also because a gap is depicted, when subjected to sufficient force the gap in Fig 15 would narrow (see Final Rejection, p. 10, ll. 8-10).  This gap contributes to the ability of the strap to move between a maximum size and minimum size because the prong 4 is connected to the attachment device 3.  The Examiner has included what would happen when the helmet is subjected to a sufficient force either from the area below 8, or as depicted, against the shell 1.  


    PNG
    media_image8.png
    471
    770
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    515
    891
    media_image9.png
    Greyscale

i. Appellant argues that there is no disclosure, suggestion, or teaching of a flexible gap in between head 28 and the female part 12 shown in Fig. 15.
	The Examiner notes that the disclosure includes the specification and drawings and the drawings in Halldin clearly depict a gap between the head 28 and female part 12.  It is established that drawings and pictures can anticipate claims if they clearly show the structure which is claimed (MPEP 2125).  The drawings include a gap (“white space”) between the male part 28 and female part 12.  
Appellant argues that this “could be simply be the result [of] a draftsman clearly delineating two separate components” (Brief, page 11, ll. 11-13).  This statement does not match with the various other figures provided regarding the fixation device.  As shown below, in the various figures of Halldin there are no gaps between the components and what they are attached to.  The draftsperson did not separate other components, with the exception of Figs. 9 (a similar structure to Fig. 15) and 12 (a prong which includes a self-locking mechanism like a zip-tie) which further supports the Examiner’s position.  The draftsperson could have drafted the prong of Fig. 15 in the same manner as other prongs and the viewer would understand the different components.  In the case of Fig. 15, however, there is a gap that is not present in other figures, which are included below.  

    PNG
    media_image10.png
    283
    382
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    302
    391
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    302
    484
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    298
    517
    media_image13.png
    Greyscale
 

    PNG
    media_image14.png
    360
    474
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    299
    538
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    269
    500
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    425
    410
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    284
    509
    media_image18.png
    Greyscale

Furthermore, Fig. 15 actively supports that such a gap is not the result of a lazy draftsperson, but rather, of one committed to detail.  As shown in the annotated Fig. 15 below there is a dotted line depicting the hidden cavity of female part 12 as well as a separate dotted line depicting the hidden head of the male part 28.  This figure unequivocally shows that the gap of Fig. 15 was drafted on purpose to depict the distance between the cavity wall of the female part 12 and that of the head of the male part 28.  Furthermore, Appellant admits that although not labeled that the lower portion of Fig. 15 “can be reasonably be interpreted as presenting a view of the female part of Fig.[1]5 from an A-A view as in Fig. 9” (Brief, p. 24, ll. 10-11 – p. 25, l. 1).

    PNG
    media_image19.png
    718
    702
    media_image19.png
    Greyscale

Appellant argues that “Halldin relies on the head of the stem (male part) being inserted (e.g., ‘snapped’) into and securely held within the socket (female part 12), so as to prevent movement of the head” and that “Any gap between the head of the stem and the socket that enables free movement of the head or stem into or out of the socket would defeat the purpose of the snap fit system disclosed therein.“ (Brief, page 11, ll. 17-21).  This is not supported by the disclosure.  The reason stated in the disclosure for the use of snap fixation is to permit the male part to be detachable from the female part when a large enough strain is placed on the helmet and the male part 28 can be reinserted into the female part to regain the functionality (Halldin, para. 0061).  There is nothing in the disclosure regarding preventing the head from moving.  Furthermore, there is no disclosure that suggests that a gap would defeat the purpose of the snap fit system.  The two components being attachable and detachable is the purpose of the snap fixation.  A gap does not destroy this purpose.  
ii. Appellant argues The Examiner’s interpretation of “flexible gap” renders the term meaningless.
Appellant argues “Even assuming some miniscule gap existed between these two components, the presence of some space between two components that essentially form a ball and socket joint is not a reasonable interpretation of the recited feature of a ‘flexible gap.’” (Brief, p. 12, ll. 4-6).  The examiner respectfully disagrees.  The Appellant lists arguments regarding gaps between two surfaces pressed against one another, and gaps at an atomic level (Brief, p. 12, ll. 5-9). These issues are not relevant because there is indeed a gap disclosed in Halldin.  The two surfaces are not pressed against one another (see Fig. 15).  The examiner is not describing gaps between atoms (see Final Rejection).
The Examiner invites the board to review the present disclosure to see any statement regarding what distance is considered a “flexible gap”.  The Board will find no such disclosure.  Instead the Board will find that the connection points 48 are deeper than the head (please note, that while not claimed in the present application, Fig. 15 clearly depicts that the cavity of female part 12 is deeper than the head of male part 28) so that the head can move within the connection point 48 to permit additional movement to a maximum and smaller size thereby allowing the helmet to “float” (Present application, para. 0036).  It is noted that there is no actual size associated with a maximum and smaller size.  Per the disclosure and claims any movement would constitute a maximum and smaller size, no matter how small the difference.  Indeed, in the present case Appellant appears to be arguing that a flexible gap is some undefined distance that the Board should interpret is greater than depicted in Halldin.  Would a 0.1 millimeter gap be considered a “flexible gap”?  0.5 mm? 1 mm? 5 mm?  Appellant provides no bounds for this “flexible gap” other than to essentially say “the gap in Halldin isn’t big enough”.  While Halldin discloses a gap, Appellant deems this gap as unworthy of retaining the title “flexible gap” without reasoning.  This argument is not sufficient to overcome the Final Rejection.  A ruling in favor of Appellant’s argument would give the term “flexible gap” more meaning than the disclosure or claims provide.
iii. Appellant argues that there is no disclosure, suggestion, or teaching of a stem moving into and out of a flexible entrance in Halldin to allow the flexible strap to float relative to the helmet.
Appellant argues that “the Examiner theorizes, based on the existence of some white space in Fig. 15 of Halldin that is completely devoid of description in the specification, that the stem of Halldin can move into and out of socket of Halldin and thereby allows for floating movement” (Brief, p. 12, ll. 28- p. 13, ll. 1-3).  As Appellant is well aware, Halldin describes a so-called “snap fixation” between the elastic male part 28 and the elastic female part 12 (Halldin, para. 0061, Brief, p. 11, ll. 15-21).  Appellant understands that this snap fixation requires the larger head of the male part 28 to pass through the smaller flanged portion of female part 12 with sufficient force (see Halldin, para. 0061, enough strain permits removal, but also is re-insertable).  Because the female part 12 is elastic the female part can bend to permit the head of the male part to enter into the cavity with sufficient force (see annotated Fig. 15 below).  

    PNG
    media_image20.png
    730
    621
    media_image20.png
    Greyscale

Appellant now argues that although Appellant understands how a snap-fixation component works, that it does not necessarily follow that after the head has passed through the flange of the female part 12, that the head would be able to continue into the empty gap of the cavity of the female part (Brief, p. 13, ll. 25-27).  Furthermore, Appellant argues that “the stem of the connected may be restricted by the sides at the entrance to the female part” (Brief, p. 13, l. 28-p. 14, l. 1).  These arguments do not hold weight.  The elastic female part 12 permits the larger prong of the male part 28 to extend through the opening (Halldin, para. 0061).  It is inconceivable that any such component could permit the larger prong portion of 28 to extend through the opening, but would somehow restrict the smaller stem of 4 from moving up and down.  That is, the Examiner submits that the only way that the structure of Fig. 15 of Halldin can function would be to permit the stem and large portion of 28 to move upwards and downwards within the female part 12 thereby permitting “float” of the forehead strap due to the movement of the prong.  Appellant’s arguments to the contrary should be found non-compelling.
Further, the claim recitation is that the flexible gap is “configured to” extend between a maximum and smaller size via movement of the stem.  The examiner submits that in the Halldin configuration male part 28 is fully capable of extending into and out of the cavity of the female part 12 (for example, when subjected to a sufficient force).  Appellant has provided no evidence that Halldin would not work in this manner.

In the event that the Board disagrees with the Examiner’s interpretation that Halldin teaches that there is a gap and that the prong can extend into the gap, the Examiner believes a separate rejection should be made by the Board.
Claim 1 requires a flexible gap that extends between a maximum and a smaller size as the stem moves into and out of each coupling point without decoupling.  The Examiner submits that this flexible gap is disclosed by Halldin even if the gap above the head 28 is determined to not be a gap and that it is determined that the prong cannot move into the gap.
Halldin describes that the junction between the male part 28 and female part 12 is a snap fixation (para. 0061).  The Examiner submits that it is well known that in order for the ball of the male part to enter into or be released from the female part 12 the “equator” or largest portion of the ball part needs to pass the flange portion of the female part.  In the event where a user either attempts to pull out the male portion or an impact occurs that causes the male part 28 to extend almost out of the female part 12, a flexible gap is formed.  Upon release of the force the male part would enter back within the cavity of the female part if the “equator” of the ball does not pass the flange opening of the female part 12.  This movement would thus satisfy the requirement that a flexible gap be formed via movement of the stem into (see Fig. 15) and out of (see annotated portion of Fig. 15 below) the flexible entrance. 

    PNG
    media_image21.png
    518
    766
    media_image21.png
    Greyscale

2. Appellant argues the combination of Halldin and Hall does not teach, disclose, or suggest the feature of “each pair of prongs [being] slidably coupled with a corresponding pair of coupling points via a pair of flexible entrances on the pair of coupling points” as recited in claim 6
	Appellant specifically states that the Final Rejection does not describe that the pair of prongs are “slidably coupled” to the pair of coupling points.  The Examiner respectfully disagrees.  In the Final Rejection the examiner points out that the female part 12 is elastic and refers to para. 0061 of Halldin while stating that movement of the head would change the distance of the gap (Final Rejection, p. 19, ll. 11-15).  This paragraph of Halldin describes that the prongs of Halldin are a “snap fixation” as describes that the male part may be attached and detached from the female part.  This snap fixation, at least, can be considered slidably coupled as the prongs are inserted and removed from the female part via “sliding”.  Furthermore, the Examiner stated that the head would move as the head is attached to the stem the head moving would cause the stem to move which is therefore considered “sliding” (Final Rejection, p. 19, ll. 11-15).
Appellant argues “It is unclear how a prong inserted into a socket via a snap-fit arrangement could have a stem that is slidably coupled with the socket, as a snap-fit mechanism results in the inserted component being securely held in place. The snap-fit of Halldin would hold the head of the prong securely in place within the socket/female part 12, making it impossible for the stem of the prong to be slidably coupled with the disclosed socket/female part.” (Brief, p. 16, ll. 12-17).
	Initially, claim 6 does not state that the stem is slidably coupled, but rather that “each pair of prongs is slidably coupled”.  Any discussion of the stem being slidably coupled is not relevant to the claim language.  Furthermore, as described above, and as Appellant is well aware, the connection is a snap connection which is the result of the prong be insertable and removable from the female part 12.  This movement of the prong can be considered “slidably coupled” inasmuch as claimed (see para. 0061, Halldin).  This is in additional to the fact that the head moves into the gap of the female part 12, this movement is considered “slidably coupled” inasmuch as claimed.  
Furthermore, even if the claim recited that the stem is slidably coupled, Halldin still discloses such a structure.  The elastic female part 12 permits the larger prong of the male part 28 to extend through the opening (Halldin, para. 0061, Fig. 15).  It is inconceivable that any such component could permit the larger prong portion of 28 to extend through the opening, but would somehow restrict the smaller stem of 4 from moving up and down.  That is, the Examiner submits that the only way that the structure of Fig. 15 of Halldin can function would be to permit the stem and large portion of 28 to move upwards and downwards within the female part 12 thereby permitting a “slidable” connection of the prong 4 with the flexible entrance of the female part 12.  Appellant’s arguments to the contrary should be found non-compelling.
3. Appellant argues the combination of Halldin and Hall does not teach, disclose, or suggest “the coupling point gap being a flexible gap configured to extend between a maximum size and a minimum [sic] size based on a position of each pair of prongs within each pair of flexible entrances” as recited in claim 6
i. Appellant argues that there is no disclosure, suggestion, or teaching of a flexible gap in between head 28 and the female part 12 shown in Fig. 15.
Appellant argues along the same reasoning from Section 1(B)(i) above.	
The Examiner notes that the disclosure includes the specification and drawings and the drawings clearly depict a gap between the head 28 and female part 12.  It is established that drawings and pictures can anticipate claims if they clearly show the structure which is claimed (MPEP 2125).  The drawings include a gap (“white space”) between the male part 28 and female part 12.  
Fig. 15 actively supports that such a gap is not the result of a lazy draftsperson, but rather, of one committed to detail.  As shown in the annotated Fig. 15 below there is a dotted line depicting the hidden cavity of female part 12 as well as a separate dotted line depicting the hidden head of the male part 28.  This figure unequivocally shows that the gap of Fig. 15 was drafted on purpose to depict the distance between the cavity wall of the female part 12 and that of the head of the male part 28.  Furthermore, Appellant admits that although not labeled that the lower portion of Fig. 15 “can be reasonably be interpreted as presenting a view of the female part of Fig.[1]5 from an A-A view as in Fig. 9” (Brief, p. 24, ll. 10-11 – p. 25, l. 1).

    PNG
    media_image19.png
    718
    702
    media_image19.png
    Greyscale

Appellant argues that “Halldin relies on the head of the stem (male part) being inserted (e.g., “snapped”) into and securely held within the socket (female part 12), so as to prevent movement of the head” and that “[a]ny gap between the head of the stem and the socket that enables free movement of the head or stem into or out of the socket would defeat the purpose of the snap fit system disclosed therein.“ (Brief, page 18, ll. 11-15).  This is not supported by the disclosure.  The reason stated in the disclosure for the use of snap fixation is to permit the male part to be detachable from the female part when a large enough strain is placed on the helmet and the male part 28 can be reinserted into the female part to regain the functionality (para. 0061).  There is nothing in the disclosure regarding preventing the head from moving.  Furthermore, there is no disclosure that suggests that a gap would defeat the purpose of the snap fit system.  The two components being attachable and detachable is the purpose of the snap fixation.  A gap does not destroy this purpose. 
ii. Appellant argues The Examiner’s interpretation of “flexible gap” renders the term meaningless.
Appellant argues along the same reasoning from Section 1(B)(ii) above.   Appellant argues that “under the Examiner’s interpretation, there is no collection of coupled components or materials that would not have some type of flexible gap.” (Brief, p. 18, ll. 26-27).  The Examiner respectfully disagrees because there is indeed a gap disclosed in Halldin.  The two surfaces are not pressed against one another (see Fig. 15).  The examiner is not describing gaps between atoms (see Final Rejection).
As discussed above with respect to claim 1, the disclosure provides no distance as to what is considered a “flexible gap”.  Even if Halldin included only a “nearly microscopic amount of space” (Brief, p. 21, ll. 23-24) such a space would still read on Appellant’s claimed “flexible gap”.  No limit, large or small is ever discussed in the specification.  The only requirement is that the gap moves from a maximum size to a smaller size.  If the Board finds that Halldin does not depict a flexible gap a potential infringer would not know when their device would be considered to have a “flexible gap” or not because they would only know that the gap of Halldin is not sufficient.  Therefore, any space must be determined to satisfy the claimed “flexible gap”.  To rule differently would provide “flexible gap” with some particular size which is never claimed or described.  
iii. Appellant argues that there is no disclosure, suggestion, or teaching of “a flexible gap configured to extend between a maximum size and a minimum [sic] size based on a position of each pair of prongs within each pair of flexible entrance.”
As Appellant is well aware, Halldin describes a so-called “snap fixation” between the elastic male part 28 and the elastic female part 12 (Halldin, para. 0061, Brief, p. 11, ll. 15-21).  Appellant understands that this snap fixation requires the larger head of the male part 28 to pass through the smaller flanged portion of female part 12 with sufficient force (see Halldin, para. 0061, enough strain permits removal, but also is re-insertable).  Because the female part 12 is elastic the female part can bend to permit the head of the male part to enter into the cavity with sufficient force (see annotated Fig. 15 below).  

    PNG
    media_image20.png
    730
    621
    media_image20.png
    Greyscale

Appellant now argues that although Appellant understands how a snap-fixation component works, that it does not necessarily follow that after the head has passed through the flange of the female part 12, that it would be able to continue into the empty gap of the cavity of the female part (Brief, p. 19, ll. 17-20). Furthermore, Appellant argues that “Halldin appears to teach the exact opposite of the Examiner’s unsubstantiated theories” (Brief, p. 20-21).  These arguments do not hold weight.  The elastic female part 12 permits the larger prong of the male part 28 to extend through the opening (Final Rejection, p. 19, ll. 10-15, describing movement of the head within the part 12).  The Examiner submits that the only way that the structure of Fig. 15 of Halldin can function would be to permit the stem and large portion of 28 to move upwards and downwards within the female part 12.  Appellant’s arguments that Halldin works in the “exact opposite” way do not make logical sense.  How can the snap fixation be only able to move outward, but not inward?  It would never be able to be reattached, which is in contradiction of the disclosure of Halldin (para. 0061).  Appellant’s arguments should be found non-compelling.
Further, the claim recitation is that the flexible gap is “configured to” extend between a maximum and smaller size via movement of the stem.  The examiner submits that in the Halldin configuration male part 28 is fully capable of extending into and out of the cavity of the female part 12 (for example, when subjected to a sufficient force).  Appellant has provided no evidence that Halldin would not work in this manner.
4. Appellant argues that Halldin fails to disclose, teach, or suggest “the continuous gap being a flexible gap configured to extend between a maximum size and a smaller size in response to movement of at least one head within at least one coupling point when fitting the at least one flexible forehead strap to the head of the user” as recited in claim 13
i. Appellant argues that “there is no disclosure, suggestion, or teaching of a flexible gap in between head 28 and the female part 12 shown in Fig. 15.”
	Appellant utilizes similar reasoning to that of Section 1(B)(i) above.  The Examiner notes that the disclosure includes the specification and drawings and the drawings clearly depict a gap between the head 28 and female part 12.  It is established that drawings and pictures can anticipate claims if they clearly show the structure which is claimed (MPEP 2125).  The drawings include a gap (“white space”) between the male part 28 and female part 12.  
Appellant argues that “Halldin relies on the head of the stem (male part) being inserted (e.g., “snapped”) into and securely held within the socket (female part 12), so as to prevent movement of the head” and that “[a]ny gap between the head of the stem and the socket that enables free movement of the head or stem into or out of the socket would defeat the purpose of the snap fit system disclosed therein.“ (Brief, page 21, ll. 10-12).  This is not supported by the disclosure.  The reason stated in the disclosure for the use of snap fixation is to permit the male part to be detachable from the female part when a large enough strain is placed on the helmet and the male part 28 can be reinserted into the female part to regain the functionality (para. 0061).  There is nothing in the disclosure regarding preventing the head from moving.  Furthermore, there is no disclosure that suggests that a gap would defeat the purpose of the snap fit system.  The two components being attachable and detachable is the purpose of the snap fixation.  A gap does not destroy this purpose. 
ii. Appellant argues The Examiner’s interpretation of ‘flexible gap’ renders the term meaningless.
Appellant utilizes similar reasoning to that of Section 1(B)(ii) above.  Appellant argues that “under the Examiner’s interpretation, there is no collection of coupled components or materials that would not have some type of flexible gap.” (Brief, p. 21, ll. 23-25).  The Examiner respectfully disagrees because there is indeed a gap disclosed in Halldin.  The two surfaces are not pressed against one another (see Fig. 15).  The examiner is not describing gaps between atoms (see Final Rejection).
As discussed above with respect to claim 1, the present disclosure provides no distance as to what is considered a “flexible gap”.  Even if Halldin included only a “nearly microscopic amount of space” (Brief, p. 21, ll. 20-21) such a space would still read on Appellant’s claimed “flexible gap”.  No limit large or small is ever discussed in the specification as filed.  The only requirement is that the gap moves from a maximum size to a smaller size.  To rule differently would provide “flexible gap” with some particular size which is never claimed or described.  A potential infringer would not know when their device would be considered to have a “flexible gap” or not.  Therefore, any space must be determined to satisfy the claimed “flexible gap”. 
iii. Appellant argues that there is no disclosure, suggestion, or teaching “the continuous gap being a flexible gap configured to extend between a maximum and a smaller size in response to movement of at least one head within at least one coupling point when fitting the at least one flexible forehead strap on the head of the user”.
Appellant argues “There is no disclosure or suggestion in Fig. 15 of Halldin or any other section of Halldin of a flexible gap that extends between a maximum size and a smaller size based upon a movement of a head within a coupling point.  Furthermore, unlike the present application, Halldin is not directed to a fit system of any kind.” (Brief, p. 22, ll. 6-9).  The examiner respectfully disagrees.  
As stated previously, because the components are described as elastic and also because a gap is depicted, when subjected to sufficient force the gap in Fig 15 would narrow.  This gap contributes to the ability of the strap to move between a maximum size and minimum size because the prong 4 is connected to the attachment device 3.  The examiner has included what would happen when the helmet is subjected to a sufficient impact either from the area below 8, or as depicted, against the shell 1.  

    PNG
    media_image8.png
    471
    770
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    515
    891
    media_image9.png
    Greyscale

That Halldin does not spend time talking about the fit system does not take away from the fact that Halldin reads on the claims as written.  Appellant argues that there is no disclosure regarding the flexible gap being configured to extend when fitting at least one flexible forehead strap to the head of the user (Brief, p. 22, ll. 10-12).  The Examiner notes that the claim includes “configured to” language such that the device of Halldin need only be capable of performing as claimed.  The Examiner submits that Halldin clearly is capable of performing as claimed.  When a user places the helmet on their head the user may press and pull on the helmet to ensure that there is a tight and secure fit.  Depending on the force exerted by the user, the gap between the head 28 of prong 4 and the female part 12 is fully capable of increasing in size and decreasing in size, thus changing the size of the flexible gap.  
Appellant argues that although Appellant understands how a snap-fixation component works, that it does not necessarily follow that after the head has passed through the flange of the female part 12, that it would be able to continue into the empty gap of the cavity of the female part (Brief, p. 22, ll. 19-23). This argument should not be found persuasive.  The elastic female part 12 permits the larger prong of the male part 28 to extend through the opening (Final Rejection, p. 14, ll.19-22 – p. 15, ll. 1-2).  It is inconceivable that any such component could permit the larger prong portion of 28 to extend through the opening, but would somehow restrict the smaller stem of 4 from moving up and down.  That is, the Examiner submits that the only way that the structure of Fig. 15 of Halldin can function would be to permit the stem and large portion of 28 to move upwards and downwards within the female part 12 thereby permitting a flexible gap due to the movement of the prong.  
Appellant further argues that the gaps in Halldin would not necessarily result in a change in size during “fitting”.  Appellant alleges that “fitting” the strap requires that the attachment device be tightened or loosened (Brief, p. 22, ll. 27-29).  This definition of “fitting” is not found in the specification.  Indeed, the term “fitting” is not found at all.  The best support for Appellant’s argument is in para. 0033 which states:

 . . . the head 46 can still move within the connection point 48 to allow for an adaptable continuous gap 16 that further helps to adapt the fit system more comfortably to a wearer's head shape and dimensions by allowing for additional movement between the fit system and the inner surface 40 of the energy management layer 24.
There is nothing requiring the system to be loosened or tightened to obtain this “fitting” but rather all that is required as that the head be permitted to move, which, as described above, Halldin permits when sufficient force is utilized.  The term “fitting” should not be given the narrow definition that the Appellant proposes, especially since there is no support for any such definition in the specification. 
5.  Appellant argues that the Examiner has not articulated a rational underpinning for modifying Halldin to include a gap in order to permit the head to be inserted without the necessity of exact precision because the snap-fit arrangement described by Halldin requires exact precision
Initially, as stated above, the Examiner is now rejecting the claim under 35 USC §102(a)(1) in addition to 35 USC §103.  Per the §102(a)(1) rejection, the examiner submits that Halldin does include the flexible gap and thus requires no modification.  However, the Examiner still sets forth the §103 rejection for the possibility that the Board disagrees with the 35 USC §102(a)(1) rejection.  Thus, the Examiner responds to the Appellant’s arguments below.
Appellant argues that “the snap-fit arrangement described by Halldin requires exact precision” (Brief, p. 23, ll. 9-10).  Appellant has cited no evidence, intrinsic or extrinsic, that supports this conclusion.  There is nothing in Halldin that requires “exact precision” and Appellant points to nothing that proves or hints to this point other than to state so in the heading of this section. 
Appellant argues that “The Examiner proposes designing a female portion that is too big for the male part so that a male part 28 of different shapes and sizes may be used.” (Brief, p. 23, ll. 19-21).  This is not true.  The Examiner proposes inclusion of the gap “to permit the head to be inserted without the necessity of exact precision between the head 28 shape and size and the part 12 shape and size.” (see, e.g., Final Rejection, p. 10, ll. 11-15).  This does not mean that the Examiner proposed such a modification so that “a male part 28 of different shapes and sizes may be used” but rather, as stated above, so that exact precision between the components is not required.  The Appellant has clearly mischaracterized the Examiner’s explanation.  This mischaracterization proves fatal to any attempt by Appellant to try to argue why the modification is improper.  Instead of responding to the term “exact precision” Appellant is arguing against something that the Examiner never proposed.
Appellant further argues “The Examiner provides no rationale for why it would be desirable to implement fastening components that, as the Examiner has admitted, do not fit one another.” (Brief, p. 23, ll. 25-26).  Again, the Examiner does not state this.  The Examiner invites Appellant to re-read the Final Rejection which states that the reason for modification is “to permit the head to be inserted without the necessity of exact precision between the head 28 shape and size and the part 12 shape and size” (see, e.g., Final Rejection, p. 10, ll. 11-15).  The Examiner would appreciate Appellant pointing out where the examiner proposed modifying fastening components to “not fit one another”.  
Appellant argues that such a modification would defeat the purpose of the snap fit arrangement as “the snap fit coupling relies upon a secure fit of the head of the prong with the female part” (Brief, p. 23, l. 27- p. 24, ll. 1-2).  While the examiner agrees that without a connection between the male part and the female part, the connection would not function, the modification to include a gap does not change the fit of the male part within the female part at the flanges.  Whether the prong stays engaged with the head is based on the flanges, not whether there is a gap between the male part 28 and the top of the female part 12.  The gap, shown in Fig. 15, is what the Examiner is modifying the female part 12 to include (see, e.g., Final Rejection, p. 10, ll. 11-15).  

    PNG
    media_image22.png
    430
    654
    media_image22.png
    Greyscale

Appellant argues that “The presence of a gap between the female part and the male part would also derogate from the purpose of the flanges 13 of the female part 12.” (Brief, p. 24, ll. 3-4) and that if there were a gap between the male part and female part 12 the flanges would not contact the male part 28 (Brief, p. 25, ll. 2-5).  The examiner has never proposed enlarging the entire female part, but rather, providing a gap (such as already depicted in Fig. 15) so that exact precision between the head and female part would not be necessary (see, e.g., Final Rejection, p. 10, ll. 11-15).
The Appellant has failed to address any error in the rationale for the proposed modification.  Therefore, the rejection under 35 USC §103 should be maintained.
6. Appellant argues that the Examiner has not articulated a rational underpinning for modifying Halldin in view of Hall to include pairs of prongs.
Appellant argues that “adding additional prongs to Halldin would not have been obvious because adding additional prongs would impede the helmet’s functionality of reducing the rotational acceleration affecting the brain.” (Brief, p. 25, ll. 25-27).  The Examiner respectfully disagrees.  This is directly contradicted by the disclosure in Halldin.  Halldin includes different embodiments with a differing number of prongs.  See Figs. 2-4 which include two prongs compared to Fig. 5 which includes 4 prongs.  If Appellant’s argument was correct, then there would be no need for the embodiment of Fig. 5 as any such additional prongs would “only make it more difficult for the energy absorption layer 2 to slide because more prongs would need to deform and rupture to obtain the same desired energy absorption” (Brief, p. 26, ll. 4-6).  As Halldin explicitly discloses, additional prongs do not signal the inoperability of the device. 
In contrast to Appellant’s argument that “[i]n order to slide, the fixation members 4a, 4b, 4c, and 4d must deform and eventually rupture/detach” (Brief, p. 26, ll. 2-3) para. 0048 of Halldin recites:
A combination of the embodiments of FIG. 3 and FIG. 4 is highly conceivable, i.e. a portion of the fixation members ruptures, absorbing energy plastically, while another portion of the fixation members deforms and absorbs forces elastically. In combinational embodiments it is conceivable that only the plastically deforming portion needs to be replaced after impact.
Thus, there is no requirement that the fixation members must rupture or detach. Therefore, Appellant’s argument that additional prongs would “only make it more difficult for the energy absorption layer 2 to slide because more prongs would need to deform and rupture to obtain the same desired energy absorption” is incorrect.  Furthermore, Halldin discloses that “The rotational energy can be absorbed by friction heat, energy absorbing layer deformation or deformation or displacement of the at least one fixation member.” (Halldin, para. 0041).  Thus, additional prongs would permit the helmet to absorb additional energy and would require the user to only replace the broken prongs (Halldin, para. 0041, 0048).
There is no disclosure that additional prongs would reduce the ability of the helmet to provide rotational energy absorption.  Indeed, if anything, it would provide more ability to provide rotational energy absorption.  If there were fewer prongs, or no prongs, then a smaller amount of force would be required to break the prong and the rotational impact would be only slightly absorbed.  Appellant’s arguments should be found non-persuasive.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3700           
                                                                                                                                                                                             Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.